Chief Judge Lippman (dissenting).
If, as the majority suggests, there is no basis for a governmental immunity defense in this case because the “City offered no . . . evidence indicating that the police actually exercised discretionary authority in their assessment or response to [plaintiffs] complaint” (majority op at 79 n 6), then it would seem to me that plaintiff must prevail. The majority identifies no legal principle that would justify setting aside the jury verdict in plaintiffs favor. It is said that there was no legally sufficient basis for the jury’s conclusion that plaintiff justifiably relied upon the promise that her *85eventual assailant would be arrested “immediately.” But the evidence, viewed in the light most favorable to the plaintiff (see Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]), was at least adequate to permit the jury rationally to conclude that Ms. Valdez reasonably relied upon Officer Torres’s assurances when she elected to return to her apartment on July 19, 1996 and when she opened her door to take out her garbage on the evening of the following day.
The evidence credited by the jury showed that on the evening of July 20, 1996, plaintiff Carmen Valdez sustained serious injuries when she was shot twice in the face and once in the arm by her estranged boyfriend, Felix Perez, who then turned his gun on himself with fatal consequence. The shooting of Ms. Valdez occurred at the threshold of her apartment and was witnessed by her two five-year-old children. During the weeks preceding the shooting, Perez had repeatedly abused, harassed and threatened Valdez and had been the subject of two orders of protection. The order in effect at the time of the shooting, issued on July 11, 1996, directed Perez to stay away from Valdez’s home, school and place of employment, and forbade him from harassing, intimidating or threatening her.
Notwithstanding the pendency of this order, Perez, who retained a key to Valdez’s apartment building, repeatedly confronted or attempted to confront her there. Accordingly, after receiving a telephone call from Perez on the evening of July 19, 1996, in which Perez threatened to kill her, Valdez fled her apartment with her children intent upon seeking refuge at the home of her grandmother. Before getting in her car to drive to her grandmother’s, however, Valdez used a street pay phone to call Jose Torres, one of the Domestic Violence Unit police officers assigned to and familiar with her case and its history. According to Ms. Valdez’s credited testimony, on hearing of Perez’s threat and plaintiff’s plan to flee her apartment, Torres instructed plaintiff not to go to her grandmother’s, but to “immediately” return to her apartment. He assured her that Perez would be arrested “immediately.” Valdez testified that Torres “told [her] don’t worry, don’t worry, we’re going to arrest him. Go to your home and don’t worry anymore.” Valdez did as Torres said, abandoning her plan of sheltering herself and her children at her grandmother’s. That evening and the ensuing night passed without incident and Valdez recalled that she felt her “nightmare was over.” The reality was unfortunately very different. Torres evidently took no action in pursuance of his *86representation that Perez would be immediately arrested and, Perez, left to his own devices, by the next evening found his way to the hallway outside Valdez’s apartment. There, he waited, and when plaintiff emerged from the apartment to take out her garbage he forced her back into the apartment and shot her.
The Appellate Division reasoned that Ms. Valdez could not have justifiably relied upon Officer Torres’s assurances because “there was no [confirmatory] visible police conduct or action of any type” (74 AD3d 76, 81 [1st Dept 2010]). We have, however, never made such confirmation a legally requisite condition of a special duty finding. It is true that in Cuffy v City of New York (69 NY2d 255 [1987]) we held that the plaintiffs there could not have reasonably relied upon police assurances that their downstairs tenant would be arrested when the promised time for that action had come and gone and plaintiffs were admittedly aware that the arrest had not been made (69 NY2d at 263). But all Cuffy establishes is that knowledge that the police have not acted in accordance with an assurance will defeat a claim of reasonable reliance on the assurance; it does not stand for the very different proposition formulated by the Appellate Division plurality that absent objective confirmation that the police have made good upon a promise of protection their promise may not be reasonably relied on. Here, Ms. Valdez, unlike the Cuffy plaintiffs, was not in a position visually to confirm whether the promised arrest had been made. She might, of course, have called Torres to find out if Perez had been taken into custody, but under the circumstances the jury properly concluded that this was not, as the City had contended, required to justify her reliance.
Ms. Valdez had a preexisting relationship with Officer Torres, who had been assigned to her case and, along with his partner, Officer Pereira, was aware of the orders of protection against Perez and the history of domestic violence that had led to their issue. Ms. Valdez had every reason to expect that Torres would, upon learning of Perez’s death threat and her consequent plan to move to a safer place, act responsibly to see that the order of protection was enforced. In this context, Torres’s assurance that Perez would be immediately arrested was one that Valdez should have been able to rely upon, particularly when it was coupled with the instruction that Valdez should dispense with her plan to relocate, as indeed the police themselves had previously urged her to do, and immediately return to her residence. *87This was not a situation in which a police officer offhandedly promised to send a car within the hour or to keep an eye out and the promisee “colloquially” counted on the representation. Here, a specific promise was made within a relationship established for the purpose of protecting Ms. Valdez, and reliance upon that promise was contemporaneously actively encouraged by the promisor. I would have thought it absolutely clear that the jury could have reasonably concluded that Ms. Valdez justifiably relied upon Officer Torres and the Domestic Violence Unit expeditiously to arrest Perez, or, failing the attainment of that objective, to advise her that the promised action had not been taken and that Perez remained at large.
The majority, like the Appellate Division, extracts from Cuffy the general principle that reliance will not be deemed justified where official action is promised within a time and the time passes without confirmation that the promised act has been performed. Whatever the general applicability of this principle— which, as noted, is not fairly derived from the specific facts of Cuffy—it is here inapposite. Plaintiff had a valid order of protection against Perez and pursuant to CPL 140.10 (4) (b) (i)1 the police were, upon her report of its violation, required to make an arrest. The reasonableness of her reliance upon the police to do what they were legally required to did not fade, like skywriting, simply by reason of the passage of time. Indeed, even if Ms. Valdez had not been justified in believing that Perez’s arrest would be imminently accomplished, she was certainly justified in believing that the promise of an arrest required by law would eventually be kept. Certainly, the jury was not wrong to reject *88the theory that her expectation ceased to be reasonable after a day; it was at least as reasonable for the jury to conclude, as it evidently did, that with the passage of time an arrest became more, not less, likely, and that, particularly in the absence of any advisement to the contrary, plaintiff should have been able to count on the police to do what had been promised. The Court’s conclusion to the contrary is puzzling, not only because the question of reliance in these circumstances is intensely fact-bound and as such not properly within our jurisdictional purview,2 but also because it entails a finding that plaintiff could not have relied upon the police to do, not only what was specifically promised, but what was legally required.
To be clear, I do not say that, in every case where a governmental act is legally mandated, its performance, even when made the subject of a personal assurance, may be reasonably relied upon—there may well be situations in which specific objective circumstances known to the plaintiff would preclude such reliance—only that, where, as here, there are no circumstances manifestly preclusive of reliance, it does not seem possible to say as a matter of law that it is unreasonable to expect the government to act in accordance with its legal mandate. That, however, is what the Court holds today. This is from a legal perspective merely incorrect, but from an equitable and policy perspective devastatingly wrong. Orders of protection are intended to, and do, foster reliance. To now say that they may not be reasonably relied upon, even in a situation where the party who has been adjudicated in need of protection has been specifically promised that the order will be enforced and has no objective indication that her reliance was misplaced, fundamentally subverts the utility of these orders. While this undoubtedly shields government from liability, that objective cannot in all circumstances be the decisional imperative.
We have long recognized “the unfairness ... in precluding recovery when a municipality’s voluntary undertaking has lulled the injured party into a false sense of security and has thereby induced him either to relax his own vigilance or to forego other *89available avenues of protection” (Cuffy, 69 NY2d at 261). In such situations we have employed the special duty doctrine to permit recovery, even where the underlying failure was in the discharge of a governmental function (see id,.). The doctrine not only narrows the class of permissible plaintiffs—which is to say the scope of the duty assumed—to those specifically promised assistance, but provides a theory of liability that does not, in the main, rest upon negligence in the provision of governmental services. Substituted for that largely forbidden claim is a theory more akin to promissory estoppel: it would be inequitable to deny recovery where there has been detrimental reliance upon a definite promise of assistance given directly by an agent of the municipality to the plaintiff. Until McLean v City of New York (12 NY3d 194 [2009]), it had been understood that this theory, if proved, permitted recovery, regardless of whether the underlying negligence was in the performance of a discretionary governmental function (see Cuffy, 69 NY2d at 260); the theory, after all, did not impose liability for failing to provide a governmental service per se, but for falsely promising that such a service would be provided and thereby inducing detrimental reliance and otherwise avoidable harm, the risk of which was known to the promisor (see id.).
In McLean, however, the Court, in the course of addressing the plaintiffs contention that she was entitled to prevail even if she had not established the existence and breach of a special duty, since the sued upon negligence was assertedly in the performance of a ministerial function, undertook to address the distinction apparently drawn in our cases respecting the action-ability of discretionary as opposed to ministerial government conduct. Quoting language from our decisions in Pelaez v Seide (2 NY3d 186 [2004]) and Kovit v Estate of Hallums (4 NY3d 499 [2005]) which seemed to cast the special duty doctrine simply as an exception to the rule of governmental immunity for discretionary acts, and contrasting that language with portions of our decisions in Tango v Tulevech (61 NY2d 34, 40 [1983]) and Lauer v City of New York (95 NY2d 95, 99 [2000]) describing the immunity for discretionary conduct as absolute, the McLean court said:
“If there is an inconsistency, we resolve it now: Tango and Lauer are right, and any contrary inference that may be drawn from the quoted language in Pelaez and Kovit is wrong. Government action, if *90discretionary, may not be a basis for liability, while ministerial actions may be, but only if they violate a special duty owed to the plaintiff, apart from any duty to the public in general” (12 NY3d at 203).
The question that has widely arisen since McLean is whether it abrogated the special duty doctrine—whether even though a plaintiff succeeded in demonstrating the existence and breach of a voluntarily assumed special duty, as well as resultant injury, recovery would still be barred because the action was ultimately “based” upon governmental conduct involving the exercise of discretion. While I expressed the view in Dinardo v City of New York (13 NY3d 872, 875-878 [2009, Lippman, Ch. J., concurring]) that McLean does indeed mean what it says—a circumstance other jurists have found “inconceivable” (see Valdez v City of New York, 74 AD3d 76, 78 [2010])—I at the same time expressed serious doubts as to the accuracy of McLean’s iteration of the law respecting the applicability of the special duty doctrine and misgivings as to what that iteration portended, specifically for claims involving failures to provide promised police protection (13 NY3d at 876-878).
If, as the majority suggests, there is no factual basis for defendants’ resort to the broad immunity recognized in McLean, then, as noted, the amply supported jury verdict should be upheld. It appears, however, that this was a case litigated from the outset and ultimately put to the jury upon the theory that because the claim was based on a failure to provide police protection it would be barred unless plaintiff established the existence of a special duty voluntarily assumed by the City and its breach with consequent damages.3 Although the majority posits that the action was dismissed because plaintiff did not establish the existence of a duty running specially to her, this is really only another way of saying that the action was dismissed because plaintiff did not meet a necessary condition of piercing the otherwise preclusive governmental immunity. But if the immunity is, as McLean indicates, impregnable where the government conduct sued upon involves the exercise of discretion, the City is correct in contending that the action should be dismissed *91on that ground, without treating with the issue of reasonable reliance, since the promised conduct, an arrest, while mandated by statute, necessarily entailed the exercise of professional judgment and discretion in the manner and timing of its execution. Thus, even though plaintiff should in fact have been able to rely on the promise made by Torres, and her reliance upon that promise, in effect to act in pursuance of the outstanding order of protection, was contemplated and, indeed, encouraged as a matter of legislative design, she would be barred from recovering because the promised undertaking involved some exercise of official discretion.
The special duty doctrine was conceived precisely to avoid such an inequitable and, frankly, regressive outcome. It was devised as an extremely narrow and difficult-to-establish exception to the rule of nonliability where discretionary government conduct was alleged to have resulted in injury; never, before McLean, was the doctrine applied with respect to claims based on non-discretionary, i.e., ministerial, governmental acts since that conduct had been understood to be categorically actionable, provided the ordinary conditions of tort liability were met (see Signature Health Ctr., LLC v State of New York, 28 Misc 3d 543 [Ct Cl 2010]).4 McLean’s summary severance and reassignment of the doctrine to limit claims that would previously have been allowed, rather than permit otherwise barred causes as it had done in relation to claims based on discretionary acts, although presented as a mere clarification of existing law, in fact marked *92a significant departure that has, as the array of opinions in this case at the Appellate Division demonstrates, left, even in its still temporally short wake, great confusion and uncertainty.
Today’s decision, expressly leaving open the possibility that a special duty claim may be established and yet still be dismissed by reason of an ultimately unassailable immunity, effectively tolls the death knell for these actions. The doctrine was devised not simply to establish a duty owed to an individual rather than the public at large, but to permit recovery despite an otherwise preclusive immunity5—without accomplishing both purposes it would have been, and now is, as a practical matter futile, allowing recovery only in the inexplicable circumstance that the municipality neglects to interpose the immunity, or simply cannot do so because the conduct upon which the action is based is impossible to characterize as discretionary—a scenario of vanishingly small likelihood, particularly in police protection cases. Although the majority suggests that there remains a bright future for the theory in connection with claims based on ministerial duties, even if today’s decision did not raise the reasonable reliance bar to a practically insurmountable height by holding, as a matter of law, that a plaintiff may not justifiably rely upon government to do both what it has specifically promised and what it must under the law—thus rendering what it characterizes as the distinct question of immunity avoidable in virtually all cases—no one should suppose that courts would *93construe governmental conduct to be ministerial with the liberality the majority now, in its dicta, seems to forecast.
I do not believe that a doctrine that has been so useful in tempering the harshness of governmental immunity in those rare and extreme cases where the government’s voluntary promissory conduct has induced an individual’s reliance and consequent harm should be dispatched, and certainly it should not be dispatched without explanation as if it had never existed. Today’s decision, premised on a purely theoretical bifurcation of duty and immunity in the special duty context, merely completes the neutering first announced in McLean. I doubt that anyone will discern in it a plausible explanation as to why a doctrine that had for so long been considered to state grounds for overcoming the governmental immunity for discretionary acts, should have been summarily reduced to a vestige.
Accordingly, I would reverse the order of the Appellate Division, reinstate the verdict, and remit for further proceedings.

. The statute provides in relevant part:
“4. Notwithstanding any other provisions of this section, a police officer shall arrest a person, and shall not attempt to reconcile the parties or mediate, where such officer has reasonable cause to believe that: . . .
“(b) a duly served order of protection or special order of conditions issued pursuant to subparagraph (i) or (ii) of paragraph (o) of subdivision one of section 330.20 of this chapter is in effect, or an order of which the respondent or defendant has actual knowledge because he or she was present in court when such order was issued, where the order appears to have been issued by a court of competent jurisdiction of this or another state, territorial or tribal jurisdiction; and
“(i) Such order directs that the respondent or defendant stay away from persons on whose behalf the order of protection or special order of conditions has been issued and the respondent or defendant committed an act or acts in violation of such ‘stay away’ provision of such order” (emphasis added).


. The majority overreads this statement. I do not say that the issue of justifiable reliance may never be determined as a matter of law; plainly, as Cuffy shows, it may. It remains, however, that the question of whether there is a special duty, and the entailed inquiry as to whether there has been justifiable reliance, are generally factually laced and, as such, ordinarily unsuitable for disposition purely as matters of law (see De Long v County of Erie, 60 NY2d 296, 306 [1983]); this case is no exception.


. The jury was charged:
“As a general rule, the police department is not responsible for injuries that result from a failure to provide police protection to a person. If, however, there is what is referred to as a special relationship between the police department and the injured party, the police department may be held responsible for the injuries.”


. Contrary to the majority (op at 77 n 4), Lauer and Garrett v Holiday Inns (58 NY2d 253 [1983]), carefully read, do not support the notion that, prior to McLean, a special duty claim was a requisite of recovery based on negligence in the performance of a ministerial act. While it is true that there always, consistent with basic principles of tort liability, had to be a sufficient relationship between the plaintiff and the municipality to support the imposition of a duty enforceable in tort, and in that respect such a relationship, as opposed to the municipality’s relation to the public generally as a service provider, had to be “special” if a duty was to be found (see Lauer, 95 NY2d at 100-101), common-law tort principles, not involving the rigors of the special duty exception to the immunity for discretionary governmental acts, were ordinarily used to ascertain the existence of such a duty (see Signature Health, 28 Misc 3d at 553 n 7 [collecting cases]). While, obviously, a plaintiff could establish such a duty by demonstrating grounds for a promissory estoppel of the sort involved when establishing a special duty exception to the rule of immunity where discretionary governmental conduct was involved, and the plaintiff in Lauer relied, unsuccessfully, on such a theory among others (95 NY2d at 101-103), it is uncontrovertible that the exception’s only necessary application and overwhelmingly dominant utility was in overcoming the immunity for discretionary governmental conduct.


. In Garrett (58 NY2d at 261-262), for example, we said:
“When a claim is made that a municipality has negligently exercised a governmental function, liability turns upon the existence of a special duty to the injured person, in contrast to a general duty owed to the public (Florence v Goldberg, 44 NY2d 189; Sanchez v Village of Liberty, 42 NY2d 876, app dsmd on other grounds 44 NY2d 817). Such a duty is found when a special relationship exists between the municipality and an individual or class of persons, warranting the imposition of a duty to use reasonable care for those persons’ benefit (see Sanchez v Village of Liberty, supra). This principle operates to impose liability where the municipality has violated a duty commanded by a statute enacted for the special benefit of particular persons (see Motyka v City of Amsterdam, 15 NY2d 134); where the municipality has voluntarily assumed a duty, the proper exercise of which was justifiably relied upon by persons benefited thereby (Florence v Goldberg, supra; cf. Schuster v City of New York, 5 NY2d 75); or where it assumes positive direction and control under circumstances in which a known, blatant and dangerous safety violation exists (Smullen v City of New York, 28 NY2d 66)” (emphasis added).